EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the Spartan Motors, Inc. 2011 Employee Stock Purchase Plan of our report dated March 15, 2011, with respect to the consolidated financial statements and schedule of Spartan Motors, Inc. included in its Annual Report (Form 10-K) for the year ended December31, 2010, and our report dated March 15, 2011 with respect to Spartan Motors, Inc. management's assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Spartan Motors, Inc., filed with the Securities and Exchange Commission. /s/ BDO USA, LLP Grand Rapids, Michigan September 30, 2011
